DETAILED ACTION
1.	The instant Notice of Allowance would supersede the previous one (Paper No. 20210930). The latter is hereby withdrawn.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as follows: 
In Claim 20 (line 2), replace “10 hours” with -- 10 hours. --.

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed September 22, 2021 has been entered. Claims 1 and 3 are amended. Claims 19-20 are added. Now, Claims 1-20 are pending.

5.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20210619) is/are removed.

Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: JP240 (JP 2009 114240) 
JP240 discloses a composition comprising an alkenyl functional polyorganosiloxane, a SiH-functional polyorganosiloxane and a platinum based hydrosilylation catalyst such as Pt/divinyltetramethyldisiloxane, RhCl(CO)(Ph3)2, etc. ([0038] and [0083]) However, JP240 does not teach or fairly suggest the presently claimed rhodium compounds. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
October 22, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765